Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
This Office action is in response to the application filed on July 11, 2018. 

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1-2 and 5 are objected to because of the following informalities: 
In Claim 1, “each of the annular electrodes” should be --each of the plurality of concentric annular electrodes--
Claim 2 recites the limitation “said wire bonds.”  There is insufficient antecedent basis for this limitation in the claim.
In Claim 5, “one or more of said branched distal segments” should be         --one or more of said plurality of branched distal segments--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Sammoura et al. (U.S. Publication No. 2017/0368574; hereinafter “Sammoura”).
Regarding claim 1, Sammoura discloses an ultrasound device comprising: an ultrasound transducer (Figs. 8-14; DEB pMUTs) comprising an annular ultrasound array (Figs. 8-14; Fig. 8; Fig. 11), wherein said annular ultrasound array (Figs. 8-14; Fig. 8; Fig. 11) is defined at least in part by a plurality of concentric annular electrodes (Figs. 8-14; Fig. 8, 81-83) provided on a first surface (Figs. 8-14; Fig. 8, 81-83 sit on top surface) of a piezoelectric layer (Figs. 8-14; Fig. 8, active piezoelectric layer I/II), and wherein a ground plane electrode (Figs. 8-14; Fig. 8, 84; [0121]) is provided on a second surface (Figs. 8-14; Fig. 8, 84 sits on bottom surface) of said piezoelectric layer (Figs. 8-14; Fig. 8, active piezoelectric layer I/II); a peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85) surrounding (Fig. 8) at least a portion (Fig. 8) of said ultrasound transducer (Figs. 8-14; DEB pMUTs); and a flexible printed circuit board (Figs. 8-14; Fig. 11, B) comprising: an elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11); and a distribution segment (Figs. 8-14; Fig. 11, segment in B connected to the transducers by the conductive paths) that is in contact (Fig. 11) with at least a portion (Fig. 11) of said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]), such that a plurality of conductive paths (Figs. 8-14; Fig. 11, conductive paths connecting the segment in B and the transducers in B) extending through (Figs. 8-14; Fig. 11) said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) are routed through said distribution segment (Figs. 8-14; Fig. 11, segment in B connected to the transducers by the conductive paths) to respective contact pads (Figs. 8-14; Fig. 11, bond-pads; [0134]) located at different locations (Fig. 11) on said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]); wherein each annular electrode (Figs. 8-14; Fig. 8, 81-83) is electrically connected (Fig. 11, electrical connections between electrodes and pads) to a respective contact pad (Figs. 8-14; Fig. 11, bond-pads; [0134]); and wherein at least one conductive path (Figs. 8-14; Fig. 11, conductive paths connecting the segment in B and the transducers in B) of said flexible printed circuit board (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) is a ground conductive path (Figs. 8-14; Fig. 11, conductive paths connecting the segment in B and the transducers in B connected to ground) that is in electrical contact (Fig. 11) with said ground plane electrode (Figs. 8-14; Fig. 8, 84; [0121]).  
Regarding claim 2, Sammoura discloses the ultrasound device according to claim 1 further comprising a backing material (Figs. 8-14; Fig. 8, via; Fig. 11) 81-83 sit on top surface), wherein a distal portion (Fig. 8, portion of Diaphragm in contact with via) of said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) is encapsulated (Fig. 8) in said backing material (Figs. 8-14; Fig. 8, via; Fig. 11), such that said distal portion (Fig. 8, portion of Diaphragm in contact with via) of said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) extends (Fig. 8) inwardly parallel (Fig. 8) and along the first surface (Figs. 8-14; Fig. 8, 81-83 sit on top surface) from said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]) and bends (Fig. 9) outwardly (Fig. 8) perpendicularly away (Fig. 8) from said first surface (Figs. 8-14; Fig. 8, 81-83 sit on top surface), within said backing material (Figs. 8-14; Fig. 8, via; Fig. 11), without contacting (Fig. 8) said wire bonds (Figs. 8-14; Fig. 11, wire bonds forming conductive paths) and without contacting (Fig. 8) said first surface (Figs. 8-14; Fig. 8, 81-83 sit on top surface).  
Regarding claim 3, Sammoura discloses the ultrasound device according to claim 2 wherein said plurality of conductive paths (Figs. 8-14; Fig. 11, conductive paths connecting the segment in B and the transducers in B) are routed bi-directionally (Fig. 11) within said distribution segment (Figs. 8-14; Fig. 11, segment in B connected to the transducers by the conductive paths).  
Regarding claim 4, Sammoura discloses the ultrasound device according to claim 2 wherein said distal portion (Fig. 8, portion of Diaphragm in contact with via) of said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) comprises a plurality of branched distal segments (Figs. 8-14; Fig. 10, branched distal segments forming top electrode) that contact (Figs. 8/10) said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]) at different locations (Fig. 10) with gaps (Fig. 10) defined therebetween (Fig. 10).  
Regarding claim 5, Sammoura discloses the ultrasound device according to claim 4 wherein one or more of said branched distal segments (Figs. 8-14; Fig. 10, branched distal segments forming top electrode) include only two (Figs. 10/11) conductive paths (Figs. 8-14; Fig. 11, conductive paths connecting the segment in B and the transducers in B).  
Regarding claim 6, Sammoura discloses the ultrasound device according to claim 5 wherein said two (Fig. 11) conductive paths (Figs. 8-14; Fig. 11, conductive paths connecting the segment in B and the transducers in B) are bi-directionally routed (Fig. 11) to different (Fig. 11) contact pads (Figs. 8-14; Fig. 11, bond-pads; [0134]).  
Regarding claim 7, Sammoura discloses the ultrasound device according to claim 4 wherein one or more wire bonds (Figs. 8-14; Fig. 11, wire bonds forming conductive paths) are formed (Figs. 10/11) within each gap (Figs. 10/11).  
Regarding claim 8, Sammoura discloses the ultrasound device according to claim 2 wherein said distal portion (Fig. 8, portion of Diaphragm in contact with via) of said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; via; Fig. 11), over an angle ranging between 90 degrees and 180 degrees (Figs. 8-9) relative to said first surface (Figs. 8-14; Fig. 8, 81-83 sit on top surface).  
Regarding claim 9, Sammoura discloses the ultrasound device according to claim 2 wherein said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) is encapsulated (Fig. 8) within said backing material (Figs. 8-14; Fig. 8, via; Fig. 11) and emerges from a distal surface (Figs. 8-14; Fig. 11, distal surface of via) of said backing material (Figs. 8-14; Fig. 8, via; Fig. 11) without extending beyond (Figs. 8/11) a side surface (Figs. 8-14; Fig. 11, side surface of via) of said backing material (Figs. 8-14; Fig. 8, via; Fig. 11).  
Regarding claim 10, Sammoura discloses the ultrasound device according to claim 9 wherein said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) emerges (Figs. 8/11) from said backing material (Figs. 8-14; Fig. 8, via; Fig. 11) at an angle of approximately 90 degrees (Fig. 9) relative to said first surface (Figs. 8-14; Fig. 8, 81-83 sit on top surface).  
Regarding claim 11, Sammoura discloses the ultrasound device according to claim 9 wherein said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) emerges (Figs. 8/11) from said backing material (Figs. 8-14; Fig. 8, via; Fig. 11) at an angle of greater than or equal to approximately 90 degrees (Fig. 9) relative to said first surface (Figs. 8-14; Fig. 8, 81-83 sit on top surface
Regarding claim 12, Sammoura discloses the ultrasound device according to claim 2 wherein an initial radius of curvature (Figs. 8/14; [0138]) of said distal portion (Fig. 8, portion of Diaphragm in contact with via) of said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) is less than 8 mm ([0138]).  
Regarding claim 13, Sammoura discloses the ultrasound device according to claim 1 wherein a contact surface (Figs. 8-14; Fig. 8, contact surface of ring of Si substrate and 86 delineating hole 85; [0051]) of said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]) that contacts (Figs. 8/11) said distribution segment (Figs. 8-14; Fig. 11, segment in B connected to the transducers by the conductive paths) is spatially offset (Figs. 8/11) from said first surface (Figs. 8-14; Fig. 8, 81-83 sit on top surface).  
Regarding claim 14, Sammoura discloses the ultrasound device according to claim 1 wherein said elongate flexible segment (Figs. 8-14; Fig. 8, Diaphragm; Fig. 11) extends outwardly (Figs. 8-9) from said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]).  
Regarding claim 15, Sammoura discloses the ultrasound device according to claim 1 wherein said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]) has a transverse width ([0138]) of less than 1 mm ([0138]).  
Regarding claim 16, Sammoura discloses the ultrasound device according ring of Si substrate and 86 delineating hole 85; [0051]) completely surrounds (Fig. 8) said ultrasound transducer (Figs. 8-14; DEB pMUTs).  
Regarding claim 17, Sammoura discloses the ultrasound device according to claim 1 wherein said ultrasound transducer (Figs. 8-14; DEB pMUTs) is disc shaped (Figs. 8-14; DEB pMUTs; Fig. 11; [0042]), and wherein said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]) is at least a portion of an annulus (Figs. 8/11).  
Regarding claim 18, Sammoura discloses the ultrasound device according to claim 17 wherein an outer diameter (Figs. 8/11) of said annulus (Figs. 8/11) is less than 10 mm ([0138]).  
Regarding claim 19, Sammoura discloses the ultrasound device according to claim 1 wherein said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]) is electrically conductive ([0051]), and wherein said peripheral support ring (Figs. 8-14; Fig. 8, ring of Si substrate and 86 delineating hole 85; [0051]) is in electrical communication (Figs. 8/11) with said ground conductive path (Figs. 8-14; Fig. 11, conductive paths connecting the segment in B and the transducers in B connected to ground) and said ground plane electrode (Figs. 8-14; Fig. 8, 84; [0121]).  
Regarding claim 20, Sammoura discloses the ultrasound device according to claim 1 wherein said plurality of concentric annular electrodes (Figs. 8-14; Fig. 8, 81-83) are provided in a sparse configuration (Fig. 8), thereby defining 

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837